Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-19-2004

Duff v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-4528




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Duff v. Comm Social Security" (2004). 2004 Decisions. Paper 209.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/209


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                      NOT PRECEDENTIAL


            IN THE UNITED STATES COURT
                     OF APPEALS
                FOR THE THIRD CIRCUIT


                        NO. 03-4528


                      JOHN M. DUFF,
                        Appellant

                              v.

               JO ANNE B. BARNHART,
         COMM ISSIONER OF SOCIAL SECURITY




             On Appeal From the United States
                        District Court
           For the Eastern District of Pennsylvania
            (D.C. Civil Action No. 03-cv-00217)
           District Judge: Hon. Charles R. Weiner




       Submitted Pursuant to Third Circuit LAR 34.1(a)
                      October 5, 2004


BEFORE: SLOVITER, BECKER and STAPLETON, Circuit Judges


              (Opinion Filed October 19, 2004)
                               OPINION OF THE COURT




STAPLETON, Circuit Judge:

       Appellant John M. Duff, Jr., appeals from a summary judgment entered in favor of

the Commissioner of Social Security. Duff alleges that he has been unable to work since

April of 2001 due to chronic physical pain in his right arm resulting from his employment

as a data entry coordinator. Between May of 2000 and the conclusion of his hearings

before an ALJ in February of 2002, Duff consulted a series of physicians, was the subject

of numerous diagnostic studies, and underwent three operations. No consensus emerged

as to the precise cause of the pain in Duff’s right arm and that pain did not materially

diminish as a result of the various treatments he received. The ALJ denied Duff’s

Supplemental Security Income claim, concluding that Duff retained the residual

functional capacity to perform sedentary work with a sit-stand option. The Appeals Court

denied review.

       Before us, Duff insists that: (1) the ALJ failed to give appropriate weight to Dr.

Hagert and Dr. VanSwearingen, treating physicians, and Ms. Singerman, a licensed

physical therapist who treated Duff; (2) the finding that Duff retains the residual

functional capacity to perform sedentary work is not supported by substantial evidence;

and (3) the ALJ’s rejection of Duff’s testimony regarding totally disabling pain is

                                              2
similarly unsupported.

         We have carefully reviewed the opinion of the ALJ and, essentially for the reasons

given in the District Court’s thorough opinion, find each of these challenges to be without

merit.

         The judgment of the District Court will be affirmed.




                                              3